EMPLOYMENT AGREEMENT BETWEEN

REGEN BIOPHARMA, INC.

AND

Harry M. Lander, Ph.D., M.B.A.

 

THIS EMPLOYMENT AGREEMENT (the "Agreement") dated as of October 9, 2015 is
entered into between Regen BioPharma, Inc., a Nevada corporation, (the
"Company") and Harry M. Lander ("Employee").

 

WITNESSETH:

WHEREAS, Employee and the Company desire to enter into an agreement providing
for the employment by the Company of Employee upon the terms provided herein.

REPRESENTATIONS AND WARRANTIES

A) Company hereby represents and warrants to Employee as follows;

(i) Corporate Existence of Company. Company:

(a) is a corporation duly formed, validly existing and in good standing under
the laws of the State of Nevada and

(b) has all requisite power and authority, and has all governmental licenses,
authorizations, consents and approvals necessary to execute and deliver this
Agreement and to consummate the transactions contemplated by this Agreement.

 

(ii) No Conflicts. None of the execution, delivery and performance of this
Agreement by Company, or the consummation or the transactions
contemplated hereby and thereby

 

(a) constitutes or will constitute a violation of the organizational
documents of Company,

 

(b) constitutes or will constitute a breach or violation of, or a default (or
an event which, with notice or lapse of time or both, would constitute such a
default) under, any indenture, mortgage, deed of Company, loan
agreement, lease or other agreement or instrument to which Company is a party or
by which Company or any of its properties may be bound,

 

(c) violates or will violate any statute, law or regulation or any
order, judgment, decree or injunction of any court or Governmental Authority
directed to Company or any of its properties in a proceeding to which its
property is or was a party.

 

(B) Employee hereby represents and warrant to Company as follows:

(i) No Conflicts. None of the execution, delivery and performance of this
Agreement by Employee, or the consummation of the transactions contemplated
hereby and thereby

(a) constitutes or will constitute a breach or violation of, or a default (or an
event which, with notice or lapse of time or both, would constitute such a
default) under, any indenture, mortgage, deed of Trust, loan agreement, lease or
other agreement or instrument to which Employee is a party or by which Employee
or any of its properties may be bound,




(b) violates or will violate any statute, law or regulation or any order,
judgment, decree or injunction of any court or Governmental Authority directed
to Employee or any of their properties in a proceeding to which its property is
or was a party.

AGREEMENT:

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
agreements set forth herein, the parties hereto, intending to be legally bound,
hereby agree as follows:

1. Employment. During the Employment Period (as defined in Section 2), the
Company hereby employs Employee and Employee hereby accepts employment.

2. Term. The Term of this Agreement shall commence on November 15, 2015 and
shall expire on November 14, 2018 unless sooner terminated in accordance with
the provisions of Section 6 hereof; provided, however, that the term of this
Agreement may be extended by mutual agreement. The period from the commencement
of the term of this Agreement to the date of its expiration or sooner
termination shall be considered to be the “Employment Period" hereunder.

3. Duties. Employee shall be granted the title of President of the Company
subject to the authority of the Company's Chief Executive Officer (the “CEO”).
Employee shall perform such duties commensurate with his office and as directed
the CEO such duties to include, but not be limited to: 

See Schedule 1.

During the Employment Period, Employee shall perform his duties hereunder in a
diligent manner, subject to the provisions of Schedule 1 of this Agreement;
devoting such amount of his business time, attention and efforts to the affairs
of the Company within the scope of his employment as is necessary for the proper
rendition of such service and shall use his best efforts to promote the best
interests of the Company. Employee's services shall be rendered when and as
required by the Board and in accordance with his instructions, direction and
control.

It is agreed that Employee will only devote such time as to effectively conduct
duties and responsibilities associated with this position pursuant to this
Agreement.

4. Compensation Salary. During the Employment Period, Company shall pay Employee
salary at the rate of (i) $16,667 per month prorated for any partial employment
month ("Salary"). Salary shall accrue during the period ending 90 days from the
execution of this Agreement and thereafter shall be paid on a monthly basis
(“Payday”) starting 90 days from execution of this agreement.  In the event that
Payday falls on a Saturday, Sunday or holiday, on the next business day. Salary
may be paid, at the Company’s sole discretion, either in:

 

(a)        cash, or

(b)        shares of the Company’s common stock (“Stock Payment”)

 

Employee acknowledges that any Stock Payments issued pursuant to this Agreement
that are not registered pursuant to the Securities Act of 1933 shall constitute
“restricted securities” as that term is defined in Rule 144 promulgated under
the Securities Act of 1933, and shall contain the following restrictive legend:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR SECURITIES LAWS OF ANY STATE AND MAY NOT BE OFFERED,
SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
AN




EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT OR
SUCH LAWS AND, IF REQUESTED BY THE COMPANY, UPON DELIVERY OF AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THE PROPOSED TRANSFER IS
EXEMPT FROM THE ACT OR SUCH LAWS.

 

The Company may register any Stock Payment pursuant to the Securities Act of
1933, but is not obligated to do so pursuant to this Agreement.

 

5. Benefits.

a. During the Employment Period, Employee shall be entitled to participation in
any profit sharing plan, retirement plan, group life insurance plan or other
insurance plan, medical expense plan, medical and dental insurance and other
benefit arrangements maintained by the Company for its employees generally and,
if applicable, their family members. In addition, Employee shall be entitled to
15 days paid vacation (“Vacation”) subject to having given fourteen days prior
notice to the Company of Employee’s intent to Vacation.

b. Stock Compensation.  Employee shall receive 1,000,000 newly issued Series A
Preferred shares of the Company upon execution of this agreement (“Signing
Shares”).  The shares shall be subject to a vesting schedule (See Schedule 2)

Employee acknowledges that any Signing Shares  issued pursuant to this Agreement
will not be  registered pursuant to the Securities Act of 1933 , shall
constitute “restricted securities” as that term is defined in Rule 144
promulgated under the Securities Act of 1933 and shall contain the following
restrictive legend:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR SECURITIES LAWS OF ANY STATE AND MAY NOT BE OFFERED,
SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER
THE ACT OR SUCH LAWS AND, IF REQUESTED BY THE COMPANY, UPON DELIVERY OF AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THE PROPOSED
TRANSFER IS EXEMPT FROM THE ACT OR SUCH LAWS.

c. Incentive Shares. Employee shall receive 10,000,000 newly issued Series A
Preferred shares of the Company upon execution of this agreement (“Incentive
Shares”).  The shares shall be subject to a vesting schedule (See Schedule 2)

d. Milestone Shares. Employee shall receive another 10,000,000 newly issued
Series A Preferred shares of the Company upon achievement of milestones
(“Milestone Shares”).  The shares shall be subject to a vesting schedule (See
Schedule 2)

6. Termination.

a. Employee's employment hereunder shall terminate upon the earlier of:

(i) the expiration of the Employment Period,




(ii) the death of Employee,

(iii) the expiration of a continuous period of thirty (30) calendar days during
which Employee is unable to perform his material duties due to physical or
mental incapacity,

(iv) termination by the Company due to “just cause,”

(v) termination by Employee due to a material breach of this Agreement by the
Company . The exercise of the right of the Company or Employee to terminate this
Agreement pursuant to clauses (iv) or (v) hereof, as the case may be, shall not
abrogate the rights and remedies of the terminating party in respect of the
breach giving rise to such termination.

b. "Just cause" hereunder shall be defined and limited to mean:

(i) Employee's failure or refusal, as determined by either the CEO in his sole
discretion, to perform specific directives of the CEO which are consistent with
the scope and nature of Employee's duties and responsibilities as set forth
herein (including the duties described in Section 3), which failure or refusal
continues after notice thereof and a reasonable time to cure; such reasonable
time to be determined by the CEO.

(ii) Employee's conviction for a felony or any crime involving moral turpitude,
fraud, or misrepresentation, or the presentation of proof satisfactory to the
CEO in the exercise of his reasonable judgment of Employee's misappropriation or
embezzlement of funds or assets from the Company;

(iii) any intentional act having the purpose and effect of injuring the
reputation, business or business relationships of the Company in any material
respect; and

(iv) any breach by Employee of any material provision of this Agreement,
including, without limitation, the restrictive covenants contained in Section 7
hereof.

c. In the event of any dispute regarding the existence of Employee's incapacity
hereunder, the matter wil1 be resolved by the determination of a physician
qualified to practice medicine in California selected by the CEO. For this
purpose, Employee will submit to appropriate medical examinations.

d. If Employee's employment hereunder is terminated pursuant to Section 6, the
Company shall have no further obligations or liabilities hereunder.

7. Restrictive Covenant.

a. Non-disclosure. Employee has, and during the Employment Period will have,
access to confidential information and trade secrets of the Company and its
subsidiaries (the "Confidential Information") that may include, among other
things:

(i) Financial information

(ii) Supply and services information

(iii) Marketing information

(iv) Personnel information

(v) Customer information






(vi) Product information

(vii) The Company’s procedures, systems, policies and processes of operation.

Employee shall at all times during his employment by the Company and thereafter
hold in strictest confidence any and all Confidential Information that may have
come or may come into Employee's possession or within Employee's knowledge.
Employee agrees that neither he nor any person or entity, directly or
indirectly, controlled by or under common control with the Employee (an
"Affiliate")will for any reason, except in the course of performing his duties
hereunder, for himself or any other person, use or disclose to anyone, exclusive
of Company employees, agents, representatives, or independent consultants to the
Company or any of its subsidiaries or Affiliates of the Company, any
Confidential Information; provided, however, that Employee may disclose
Confidential Information which (i) has become generally available to the public
other than as a result of a breach of this Agreement by Employee or (ii)
Employee is compelled to disclose pursuant to subpoena or an order by a court
competent jurisdiction; provided that, if Employee is so required to disclose
any Confidential Information pursuant to the foregoing clause (ii), Employee
shall provide advance written notice to the Company, to the extent possible, to
allow the Company to seek an appropriate protective order therefore (iii)
Potential advisors, employees, or investors of the Company where there is a
reasonable expectation of confidentiality. All Confidential Information shall
remain the Company's property and shall be returned (or, at the Company's
option, destroyed) upon the Company's written request.

b. Non-Solicitation of Employees. Employee agrees that from the date hereof and
continuing for a period of three years following the termination of this
Agreement for whatever reason (the "Non-Compete Period"), neither Employee nor
any Affiliate of Employee will solicit or hire for employment any officer,
director or employee of the Company who was employed by the Company at any time
within twelve months prior to the act of solicitation.

c. Non-Competition. Employee agrees that, other than with the approval of the
CEO, which approval shall not be unreasonably withheld, during the Employment
Period, neither Employee nor any Affiliate of Employee will, directly or
indirectly, become a shareholder, director, officer, agent, partner or employee
of, or otherwise hold any ownership interest in, any person, firm or entity
engaged in any Competitive Business (as defined below), engage as a sole
proprietor in any Competitive Business, act as a consultant to or assist any of
the foregoing or otherwise engage or participate in any Competitive Business;
provided, however, that the foregoing shall not prohibit the ownership by
Employee of less than ten percent (10%) of the outstanding shares of the stock
of any corporation engaged in any Competitive Business, which shares are
regularly traded on a national securities exchange or in any over-the-counter
market. For the purpose hereof, "Competitive Business" means the ownership,
operation, development, marketing of the services related to, or management of
cellular therapeutics within the United States.

d. Consideration, Relief, Reformation; Severability. The Company has
specifically bargained for the covenants set forth in this Section 6 in
consideration for the compensation, experience, and information that Employee
will gain or receive in connection with his employment by the Company. Employee
agrees that the covenants set forth herein will not preclude Employee from
engaging in any lawful profession, trade or business or from being gainfully
employed necessary to provide Employee, his family members and dependents a
standard of living to which he and they have been accustomed and may expect.
Employee acknowledges and agrees that the restrictive covenants in this Section
6 have been specifically negotiated, are reasonable in all respects, including,
without limitation, their geographic scope and duration, and may be enforced by
specific performance or otherwise. Employee shall not raise any issue of
reasonableness as




a defense in any proceeding to enforce any of such covenants. Notwithstanding
the foregoing, in the event that a covenant included in this Agreement shall be
deemed by any court to be unreasonably broad in any respect, it shall be
modified or limited in its geographic scope, duration or otherwise to the extent
necessary to make it reasonable while preserving its restrictive nature to the
maximum degree possible and shall be enforced accordingly; provided however,
that if, notwithstanding the foregoing, a court of competent jurisdiction shall
hold any of the covenants contained in Sections 7 (a), (b) or (c) to be
unenforceable (as so modified), then the unenforceable covenant shall be deemed
eliminated from the provisions of this Agreement for the purpose of those
proceedings to the extent necessary to permit the remaining covenants to be
enforced so that the validity, legality or enforceability of the remaining
provisions of this Agreement shall not be affected thereby.

8. Developments.

Employee hereby assigns to the Company his entire right, title and interest in
all know how, discoveries and improvements, customer lists, trade secrets and
ideas, writings and copyrightable material, which may be conceived by Employee
or developed or acquired by him during the term of this Agreement, which may
pertain directly to the Company's business and were developed with Company
resources. Employee agrees to promptly and fully disclose in writing all such
developments. Employee will, upon the Company's request, execute, acknowledge
and deliver to the Company all instruments and do all other acts which are
necessary or desirable to entitle the Company to all rights in the foregoing and
enable the Company to file and prosecute applications for, and to acquire,
maintain and enforce all letters, trademark registrations or copyrights with
respect to the foregoing in all countries.

9. Remedies.

Employee acknowledges that any material breach of this Agreement will cause
irreparable harm to the Company, that such harm will be difficult if not
impossible to ascertain, and that the Company shall be entitled to equitable
relief, including injunction, against any actual or threatened breach hereof,
without bond and without liability should such relief be denied, modified or
vacated. Neither the right to obtain such relief nor the obtaining of such
relief shall be exclusive of or preclude the Company from any other remedy.

10. Legal Counsel.

Employee acknowledges that Employee has carefully read this Agreement and
understands all of the terms hereof and that Employee has been given
the opportunity to discuss this Agreement with Employee's private legal counsel
and has availed himself of that opportunity to the extent Employee wishes to do
so.

11. Notices.

All notices, requests and other communications under this Agreement shall be in
writing and shall be deemed to have been received five business days after
having been deposited in the United States Mail and enclosed in a registered or
certified post-paid envelope; one day after having been sent by overnight
courier on a business day or otherwise at the open of business on the next
succeeding business day; when personally delivered or sent by facsimile
communications equipment of the sending party on a business day or otherwise at
the open of business on the next succeeding business day; and, in each
case, addressed to the respective parties at the addresses stated below or to
such other changed addresses that the parties may have fixed by notice in
accordance herewith.






If to the Company:

Regen BioPharma, Inc.

4700 Sprint Street, Suite 304

La Mesa, CA 91942

 

Attn: David Koos, CEO

 

 

 

If to Employee:

Harry M. Lander, Ph.D., M.B.A.

Doha, Qatar

+1(917) 696-1991

hazhml@aol.com

 

12. Waiver of Breach.

A waiver by the Company or Employee of a breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any subsequent breach by the other party.

13. Entire Agreement.

This instrument contains the entire agreement of the parties with respect to
the subject matter hereof and supersedes any prior agreements of the parties
with respect to the subject matter hereof. It may be changed only by an
agreement in writing signed by a party against whom enforcement of any waiver,
change, modification, extension or discharge is sought.

 14. Applicable Law.

The terms and conditions of this Agreement shall be governed by
and construed in accordance with the laws of the State or California. Any action
to enforce this Agreement shall be brought in the state courts located in San
Diego County, State of California.

IN WHITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

By:/David R. Koos/

________________________ 

David R. Koos

Chief Executive Officer

 

By: /Harry M. Lander/

_________________________

Harry M. Lander, Ph.D., M.B.A.






Schedule 1.

 

Employer: Regen BioPharma, Inc.

 

Location: Company Headquarters and any remote offices

 

Description:

 

Job Description – President

 

Job Summary

 

The President, reporting directly to the CEO, will develop a robust strategic
plan and vision for the advancement of Regen’s research into commercial
products. The President leads the growth of Regen’s technology, whether from
in-house research or through corporate or academic partnerships, business
development, and commercialization initiatives to support Regen’s vision.

He/she leads the development of the commercial innovation capability at Regen to
execute a quantifiable business development strategy to catalyze the development
of new products and services. Regen expects to become a regional leader in
moving innovation and research into the commercial marketplace and will look to
the incumbent to play a leading role in realizing that goal. The President
ensures that the research programs of Regen align with that of its vision and
plays an important role in external relations.



Key Accountabilities

·The President, in concert with the CEO, will develop a robust strategic plan
and vision for the advancement of Regen’s research into commercial markets. The
President leads the growth of Regen’s technology, business development, and
commercialization initiatives to support Regen’s vision.

 

·The President will devise an implementation plan that articulates how Regen
will achieve its strategic plan. This will likely include milestones, a catalyst
calendar and a plan for each product line.



·In conjunction with the CFO, the President will identify strategies to raise
capital to fund the enterprise. A use of funds document will be created and
converted to a 1 and 2 year budget.

 






·The President will be responsible for adjusting and maintaining the Regen
Scientific Advisory Board. In addition to reviewing and revising membership,
he/she will organize quarterly meetings of the SAB and ensure that the materials
presented to the SAB are timely and that any actionable items resulting from the
meetings are followed up on.

 

·He/she leads the development of the commercial innovation capability at Regen
to execute a quantifiable business development strategy to catalyze the
development of new products and services. Regen expects to become a regional
leader in moving innovation and research to the commercial marketplace and will
look to the incumbent to play a leading role in realizing that goal.

 

·The incumbent provides expert intelligence on the biotechnology,
pharmaceutical, medical device, software and intellectual property market
dynamics, stays abreast of industry-wide changes and trends, proactively
identifies opportunities for Regen. He/she assesses the technology transfer and
business development needs within Regen’s scientific & clinical communities, and
develops strategies for addressing deficits and advancing commercialization
potential.

 

·The President is responsible for developing and managing external business
relationships with key industry partners (including pharmaceutical,
biotechnology, CROs, medical device, and diagnostic companies), leading
commercialization partnerships and new ventures with industry, including
building sponsored research collaborations with industry and academia. He/she
represents Regen at national meetings as needed to further business development
goals.

 

·The President leads the negotiation and structuring of complex license,
collaborative research, and similar agreements to reflect complex business
issues, assessing the protectability and commercial potential of new invention
disclosures, obtaining and maintaining intellectual property protection through
legal counsel, pursuing expanded relationships with the corporate sector,
attracting venture capital (or other funding) for investment and facilitating
relationships among scientists, industry, research sponsors, patent counsel and
university and industry administrators.

 






Schedule 2.

Vesting Schedule for signing shares

1.Signing Shares may not be sold, transferred, assigned, pledged or otherwise
encumbered or disposed of by Employee (“Transfer Restriction”) until after a one
year vesting period has expired.

 

2.Incentive Shares vesting in two (2) years from hire.

3.Milestone Shares will be issued upon occurrence of any of the following events
having occurred during the employment by the Company of the Employee. Milestone
shares will vest immediately and are not subject to Transfer Restrictions.

a) two collaborations with  pharmaceutical firms with annual revenues of
$250,000,000 or greater over their last three fiscal years

b) an equity raise of $10,000,000 invested in the securities of the Company by
sources  introduced to the Company by the Employee and who have not previously
been introduced to the Company by any other entity.

c) Listing of the Company’s equity securities on any of the following markets:

i.   Nasdaq Global Select Market ii.   Nasdaq Global Market iii.   Nasdaq
Capital Market iv.   The New York Stock Exchange v.   NYSE MKT



d) sale of a portion of the Regen Intellectual Property portfolio for
appropriate consideration

e) clearance of any Regen sponsored intellectual property through FDA phase II
clinical trials.






 

 